Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 23-48 are all the claims.
2.	Claims 23-25, 27, and 31-37 are amended and new Claims 38-40 are added in the Response of 10/11/2022. The subject matter of new Claims 38-40 is germane to the elected and examined invention and are joined for examination.
3.	Claims 23-48 are all the claims under examination.
4.	Applicants amendments to the claims raise new grounds for objection and rejection. 
5.	This Office Action is final.

Information Disclosure Statement
6.	The IDS’ of 10/11/2022, 10/14/2022 and 11/3/2022 have been considered. The initialed and dated 1449 forms are attached.

Specification
7.	The clean copy and the marked-up copy of the specification filed 10/11/2022 has been considered and entered. The amended paragraphs are supported by the original disclosure shown in Figures 42A-B and 43.

Withdrawal of Objections
Claim Objections
8.	The objection to Claims 24-25 and 32 because of informalities is withdrawn. 
a) Applicants have amended Claims 24-25 to include punctuation by way of a comma after the phrase “to claim 23”.
b) Applicants have amended Claim 32 to recite “and said first VL”.

Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 23-37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) Applicants amendments to generic Claim 37 to define the functional features of the first and second polypeptides to place them in an inactive CD3 binding status, the conversion to an active CD3 binding status and the bioassay used to measure the CD3 binding status is found to overcome the rejection.

b) The rejection of Claims 23-37 for the phrases “a first single chain antigen binding domain that specifically binds to a first target antigen” in element (a) and “a second single chain antigen binding domain that specifically binds to a second target antigen” in (b) of Claim 37 is withdrawn. Applicants identify the definiteness of the phrases shown in the specification at [00164; 0298; and 0295-0298].

Double Patenting
10.	The provisional rejection of Claims 23-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10, 12, 15-19, and 23-24 of copending Application No. 15/513011 (reference application US 20170247476; cited in the 892 form of 8/2/19) is withdrawn. Applicants allegations in the Response for the distinction between the reference and instant claims are gratuitous in view of the abandonment of the reference application on 6/30/2022.

Claim Rejections - 35 USC § 103
11.	The rejection of Claims 23, 26-30 and 37 under rejected under 35 U.S.C. 103 as being obvious over Yan et al. (20170247476; filed 9/25/14) is withdrawn. The amendments to the claims, the distinction between the structures and the Examiner’s search alignment of SEQ ID NOS: 86, 54, and 104 for the prodent species of the instant claims versus the CD3 blocking/masking moiety of SEQ ID NO: 53 in the Yan reference are not shown to have any identity.

    PNG
    media_image1.png
    28
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    971
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    40
    506
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    363
    977
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    31
    514
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    357
    975
    media_image6.png
    Greyscale


Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	The rejection of Claims 23-37 and new Claims 38-48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
	New Claims 40-48 are joined where for the reasons or record. Applicants have not shown themselves to be in possession of the vast repertoire of mutated VH/VL domains for a CD3 target that is provisional or inactive when the VL or VL are paired with their corresponding variable domain in the prodent construct of the invention.

Notably Claims 38-39 are drawn to Pro 20 for the second VL domain and Pro 29 for the first VH domain, respectively, and each of which comprise the “inactive CD3 binding domains” for the inventive prodent are supported working examples in the specification but are not shown to result in specific cytotoxicity (TDCC bioassay of Claim 37) . 

    PNG
    media_image7.png
    253
    774
    media_image7.png
    Greyscale

Instant Claims 35-36 drawn to Pro 6 for the second VL domain and Pro 7 for the first VH domain, respectively, and each of which comprise the “inactive CD3 binding domains” for the inventive prodent are supported working examples in the specification. 
Figures 41-43 shows the modeling used to identify inactivating CDR changes in alpha CD3 VH and VL in order to form inactive variants within the anti-CD3 scfv for each of the two polypeptide chains.
	The specification teaches and states 

    PNG
    media_image8.png
    86
    980
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    91
    640
    media_image9.png
    Greyscale

Applicant’s specification fully discloses two di-polypeptide combinations (Pro 6 + Pro 7 and Pro6 + Pro 9) that when combined will result in bispecific antigen binding but importantly for the release from the conditional state to the CD3 binding state along with cytotoxic activity.
Amending generic Claim 37 to incorporate the subject matter of Claims 35-36 could overcome the rejection by meeting the structure/function correlation under the written description analysis.

Applicants allege amending claim 37 to delete the recitations that a first (or a second) VL/VH pair that does not specifically bind a CD3 antigen and to recite that the first (or second) VL domain and the first (or second) VH domain form a first (or a second) VH/VL pair would overcome the rejection.
	Response to Arguments
It is the examiner's position that the “the first VH domain” and “the second VL domain” are inescapably and irrevocably the CD3 masking moiety which is inherent to those structures because of the T cell bioassay requirement amended into generic Claim 37. Applicants may wish to eliminate any aspect of their being “provisional CD binders” in the amended claim construction. However, the prosecution history speaks for itself. Applicants have repeatedly referred to the domains on the record in the interview summary for the prosecution proceeding as “provisional CD3 binders.” 

These variable domains are the critical essential features of the claimed invention in order to accomplish what Applicants have introduced by amendment, namely, that the cleavage aspect is what liberates those very “inactive” domains from the prodent in order to generate a productive VH (the second VH)/ VL (the first VL) CD3 binding pair. 
    PNG
    media_image10.png
    200
    1006
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    133
    1023
    media_image11.png
    Greyscale

Nowhere in the generic Claim 37 is there a structure/function correlation for these critical domains. This includes consensus domains in the CDRs and frameworks much less the amino acid alterations made to each of the variable domains that render the first VL/ second VH pair “inactive”, that prevent the assembly of the first VL domain/the second VH domain into an active third pair that specifically binds CD3 antigen. See for example MPEP 2163 stating in part:
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."
While the prior art may contain the disclosure as to the structural features of several anti- CD3 antibodies, it is unclear what structural features the “inactive” VH and “inactive” VL domains need to possess in order to maintain 1) a CD3 masking effect for the corresponding variable domain in the “inactive” status; 2) the ability to dissociate after cleavage; and 3) the inability to re-associate within the context of the claimed prodent invention as a whole. The cited record literature evidence from the previous Office Action addresses the general art-known recognition of the unpredictability of amending any VH or VL domain (see Vajda et al., “Progress toward improved understanding of antibody maturation,” Current Opinion in Structural Biology, 67 pp. 226-231 (2021 (PTO 892)) at p. 226, col. 2, lines 20-24; Marks et al., “How repertoire data are changing antibody science,” J. Biol. Chem. 295(29) 9823-9837 (2020 (PTO 892)); Akbar et al., Cell Reports 34, 108856, Mar. 16, 2021 at p. 2, col. 2, para. 2 (PTO 892)); Lo et al., “Conformational epitope matching and prediction based on protein surface spiral features,” BMC Genomics volume 22, Article number: 116 (2021 (PTO 892)).
During the interviews of 10/20/2021 and 12/13/2021, the inventors re-iterated and stated on the record that the first VH/first VL pair and the second VH/ second VL pair comprise a “provisional CD3 binder”. In two separate interviews, Applicants were requested to explain the meaning of a “provisional binder” for CD3 absent any explanation provided. Applicants averred on the record interview of 12/16/2021 that the inactive VH/VL domains are missing a CDR2 domain and comprise a FLAG sequence, however, none of these features are included in the claims as would be evident from those on file. Now Applicants are alleging the mutations to the second VH and the first VL domains are what confer the “inactive” status of the first VL domain and the second VH domain. The record prosecution history is confusing.

Applicants allege the 1.1321 Declaration of Dr. DuBridge provides a reasoned scientific opinion of an expert in the field of antibody engineering that multiple pathways for making a mutation that inactivates a VH or VL domain of an antibody while not destroying the ability of the mutated VH or VL to bind to its VL or VK, respectively, partner.
Response to Arguments
The weight to be given affidavits is a judgment call based on the particular facts of the case. The weight given to an affidavit depends on whether it presents allegations, opinions or facts. Generally, facts are the most probative, opinions are less probative and mere allegations are not probative. Here both the attorney or record and the declarant aver the declaration to be that of an opinion. See In re Knowlton, 183 USPQ 33, 37; In re Brandstadter, 79 USPQ 296. 
Given that the conclusion of unpatentability is based upon the totality of the evidence from the prosecution history (see In re Piasecki, 223 USPQ 785 (Fed. Cir. 1984); In re Semaker, 217 USPQ 1 (Fed. Cir. 1983) and in view of the opinion of the declarant, the arguments are not found to be persuasive. The affidavit attempts to show inherency of the critical feature for the “inactive” VH and the “inactive VL” but which otherwise binds with its corresponding variable domain, using just any recombinant antibody technology and screening known in the art. The affidavit does not present facts sufficient to conclude that any mutation to a VH or VL domain would yield an inactive feature nor is it necessarily obtained by practicing art-known techniques.
The rejection is maintained.

Scope of Enablement
13.	The rejection of Claims 
Notably new Claims 38-39 drawn to Pro 20 for the second VL domain and Pro 29 for the first VH domain, respectively, and each of which comprise the “inactive CD3 binding domains” for the inventive prodent are supported working examples in the specification but are not shown to result in specific cytotoxicity (TDCC bioassay of Claim 37). 

    PNG
    media_image7.png
    253
    774
    media_image7.png
    Greyscale

Instant Claims 35-36 drawn to Pro 6 for the second VL domain and Pro 7 for the first VH domain, respectively, and each of which comprise the “inactive CD3 binding domains” for the inventive prodent are supported working examples in the specification. 
Figures 41-43 shows the modeling used to identify inactivating CDR changes in alpha CD3 VH and VL in order to form inactive variants within the anti-CD3 scfv for each of the two polypeptide chains.
	The specification teaches and states 

    PNG
    media_image8.png
    86
    980
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    91
    640
    media_image9.png
    Greyscale

Applicant’s specification fully discloses two di-polypeptide combinations (Pro 6 + Pro 7 and Pro6 + Pro 9) that when combined will result in bispecific antigen binding but importantly for the release from the conditional state to the CD3 binding state along with cytotoxic activity.
Amending generic Claim 37 to incorporate the subject matter of Claims 35-36 could overcome the rejection by meeting the structure/function correlation under the written description analysis for the prodent construct.

a) Applicants allege amending claim 37 to delete the recitations that a first (or a second) VL/VH pair that does not specifically bind a CD3 antigen and to recite that the first (or second) VL domain and the first (or second) VH domain form a first (or a second) VH/VL pair would overcome the rejection.
	Response to Arguments
	Applicants are reading out the bioassay steps in generic Claim 37 for the breadth and scope of the “inactive” VH and “inactive” VL domains that retain specific pairwise assembly with each of their corresponding variable domains; are not productive in the ability to bind CD3 with any specificity or that its being reduced in its binding; are sufficient in being disabled to avoid interfering with productive/ constructive pairwise binding of the first VL domain and the second VH domain.
	
	b) Applicants allege the experimentation required to practice the claimed pair of polypeptides is not undue because: (i) there are few variables that need to be tested (e.g., which mutations account for making a VL/VH pair that does not specifically bind the CD3 antigen, which protease cleavable linker to use or single chain antigen binding domain); (11) the skilled artisan has sufficient starting points because single chain antigen binding domain that specifically binds to a target antigen on a cancer cell of interest are well known in the art as well as VL/VH domain that bind a CD3 antigen, (iii) the types of experiments necessary are routine in the field (e.g., TDCC assay), and (iv) the level of skill in the field is high where a person skilled in the art armed with the present disclosure can readily practice the claimed invention.
	Response to Arguments
AS regards the species of prodent construct exhibiting the activatable state (i.e., CD3 binding/killing vis-à-vis cellular cytotoxicity) in the TDCC assay of instant amended claim 37, the specification teaches those data for species shown in Figure 35A, 35B, 36, 40A and 40B, namely, Pro6 +Ppro7; Pro6 + Pro 9).
“Whether undue experimentation is required is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” Streck, Inc. v. Research & Diagnostic Systems, 665 F.3d 1269 (Fed. Cir. 2012)). The Examiner’s observations set forth above and taken together in view of the record prosecution history, the absence of extrinsic evidence to support and further enable the scope of the protend constructs as broadly drawn and the recognized unpredictability of the immunotherapeutic arts based on the record art references, support and substantiate the Examiner’s position that the ordinary artisan could not practice the full scope of the claimed method absent undue experimentation. (MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)).
The rejection is maintained.

New Grounds for Objection
Claim Objections
14.	Claims 47-48 are objected to because of the following informalities:
a) Claims 47-48 are unclear for the meaning of a “system.” The specification teaches different kinds of systems: immune system [0311]; expression system [0304; 0396; 0328]; vector system [0304]; and animal model system [0319].  It is not clear if the system is in vitro or in vivo. It is not clear if applicants are referring to a kit or a pharmaceutical composition.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
15.	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 is amended to recite “(amino acids 396397 to 510 of SEQ ID NO: 86).” The amendment constitutes new matter for the amino acid range of 396397 to 510. The examiner’s search of the specification and sequence listing for the limitation does not identify literal support. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Conclusion
16.	No claims are allowed.
17.	The following application(s) is pertinent but not effective art against the instant claims: 
17/727,316 (not yet published; child of Yan (20170247476; filed 9/25/14 (withdrawn under 103)). Here it is noted that Patrick Baeuerle appears as a named inventor on the instant application with Takeda as assignee and on the ‘316 application with Amgen as assignee.
20210309756 (Abandoned).
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643